DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moroni et al. (WO 2017157976 A1, herein after referred to as Moroni)
Regarding claim 1 Moroni teaches a suspension system (abstract), comprising: a first damper having a cylinder in which an oil chamber is 5formed; a second damper having a cylinder in which an oil chamber is formed (FIG. 3: dampers 20a & 20b; cylinders and oil chambers mentioned on page 5, lines 17-32); and an intermediate unit (FIG. 3: 60, 70, 100, & associated components) which includes a case (FIG. 3: 60’) having an intermediate oil chamber (FIG. 3: 61) and an intermediate gas chamber (FIG. 3: 62), and a 10partition member for partitioning the intermediate oil chamber and the intermediate gas 
Regarding claim 2 Moroni teaches that the case has a cylindrical main body (FIG. 2a: 60’), and the position or size of the movable portion can be changed in a direction along an axis (up and down) of the cylindrical main body (FIG. 2a: depicted).
Regarding claim 9 Moroni teaches that the position or size of the movable portion is changed continuously (FIG. 3 & 4: 73a is a balloon and can inflate up to the size of its housing).
Regarding claim 11 Moroni teaches that the partition member is a free piston (FIG. 3: 60”).
Claims 1-4, 6, & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (US 6250658 B1).
Regarding claim 1 Sakai teaches a suspension system (abstract), comprising: a first damper having a cylinder in which an oil chamber is 5formed; a second damper having a cylinder in which an oil chamber is formed (FIG. 2: dampers 16L & 16R, cylinders 1L & 18R, oil chambers 22L & 22R); and an intermediate unit (FIG. 1: 17F, 43, & 44) which includes a case (FIG. 3-5: 27-29) having an intermediate oil chamber (FIG. 4 & 5: 51 & 62) and an intermediate gas chamber (FIG. 4 & 5: 65; column 6, lines 8-17), and a 10partition member for partitioning the intermediate oil chamber and the intermediate gas chamber 
Regarding claim 2 Sakai teaches that the case has a cylindrical main body (FIG. 4: 88; column 7, lines 35-40, “the housing of the flow control 54 is a tubular member 88”; FIG. 5: 102), and the position or size of the movable portion can be changed in a direction along an axis (up and down) of the cylindrical main body (FIG. 4 & 5: indicated by up and down arrows; column 7, line 41 “the floating piston 64”, column 8, lines 1-3 “flexible diaphragm 104 which takes the place of the floating piston).
Regarding claim 3 Sakai teaches that one end portion of the cylindrical main body is open, and46YM-0555 the movable portion forms a member for closing the one end portion of the cylindrical main body (FIG. 5: depicted).
Regarding claim 4 Sakai teaches that the movable portion is located on an outer side of the one end portion of the cylindrical main body (FIG. 5: depicted).
Regarding claim 6 Sakai teaches that the intermediate unit includes a first damping force generating mechanism located on a first oil flow path which is a flow path between the intermediate oil chamber and the oil chamber of the first damper, and a second damping force generating mechanism located on a second oil flow path which is a flow path between the 20intermediate oil chamber and the oil chamber of the second damper (FIG. 1: both instances of 46; paragraph 5, lines 3-7), and the movable portion is located on a side opposite to the first damping force generating mechanism and the second 
Regarding claim 12 Sakai teaches that the partition member is a diaphragm having flexibility (FIG. 5: 104; column 8, lines 1 & 2).
Claims 1, 2, & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucien (US 2843396 A).
	Regarding claim 1 Lucien teaches a suspension system (FIG. 1: depicted; column 1, lines 15-20), comprising: a first damper having a cylinder in which an oil chamber is 5formed; a second damper having a cylinder in which an oil chamber is formed (FIG. 1: Hydraulic shock absorbers C-C; FIG. 2: Oil chamber 13a & cylinder 1; Column 1, lines 65-73; column 2, lines 9-27); and an intermediate unit (FIG. 1: Accumulator E; FIG. 3, all depicted; column 1, lines 65-73) which includes a case (FIG. 3: 14; column 2, lines 45-46) having an intermediate oil chamber (FIG. 3: 21; column 2, lines 55-65) and an intermediate gas chamber (FIG. 3: 20; column 2, lines 55-65), and a 10partition member for partitioning the intermediate oil chamber and the intermediate gas chamber (FIG. 3: 15; column 2, lines 60-65), the intermediate oil chamber being connected to the oil chamber of the first damper and the oil chamber of the second damper (FIG. 1-3: line c; column 1, lines 70-73), wherein the intermediate unit has a capacity adjustment mechanism 15which includes a movable portion (FIG. 3: 16; column 2, lines 52-68) which faces the intermediate gas chamber (FIG. 3: depicted) and which allows a position or a size of the movable portion to be changed, and the capacity adjustment mechanism allows a capacity of the intermediate gas chamber to be adjusted by changing the position or size of the movable portion (Column 2, lines 60-67, “a small amount of oil 23 the purpose of which is to adjust the amount of compressed air present in chamber 20”, “the liquid will inflate the elastic pouch 16 and consequently increase the pressure of the air present in chamber 20”).

Regarding claim 13 Lucien teaches a vehicle (FIG. 1: depicted; column 1, lines 15-16), comprising: a suspension system (FIG. 1: A, B, C, E, & F; claim 1); a vehicle body frame (FIG. 1: V); and wheels of skis connected to the vehicle body frame through the suspension system (FIG. 1: wheels depicted; claim 1) wherein the suspension system comprises a first damper having a cylinder in which an oil chamber is 5formed; a second damper having a cylinder in which an oil chamber is formed (FIG. 1: Hydraulic shock absorbers C-C; FIG. 2: Oil chamber 13a & cylinder 1; Column 1, lines 65-73; column 2, lines 9-27); and an intermediate unit (FIG. 1: Accumulator E; FIG. 3, all depicted; column 1, lines 65-73) which includes a case (FIG. 3: 14; column 2, lines 45-46) having an intermediate oil chamber (FIG. 3: 21; column 2, lines 55-65) and an intermediate gas chamber (FIG. 3: 20; column 2, lines 55-65), and a 10partition member for partitioning the intermediate oil chamber and the intermediate gas chamber (FIG. 3: 15; column 2, lines 60-65), the intermediate oil chamber being connected to the oil chamber of the first damper and the oil chamber of the second damper (FIG. 1-3: line c; column 1, lines 70-73), wherein the intermediate unit has a capacity adjustment mechanism 15which includes a movable portion (FIG. 3: 16; column 2, lines 52-68) which faces the intermediate gas chamber (FIG. 3: depicted) and which allows a position or a size of the movable portion to be changed, and the capacity adjustment mechanism allows a capacity of the intermediate gas chamber to be adjusted by changing the position or size of the movable portion (Column 2, lines 60-67, “a small amount of oil 23 the purpose of which is to adjust the amount of compressed air present in chamber 20”, “the liquid will inflate the elastic pouch 16 and consequently increase the pressure of the air present in chamber 20”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al. (WO 2017157976 A1, herein after referred to as Moroni).
Regarding claim 7 Moroni teaches47YM-0555 a gas pressure adjusting hole (FIG. 6: hole in either of valves 84 & 85) is formed in the movable portion (in this alternate embodiment, FIG. 6: 83; page 8, line 22-page 9, line 1), however Moroni does not explicitly teach that the gas pressure adjusting hole is a hole which enables both gas injection and gas discharge with respect to the intermediate gas chamber, only injection (page 9, lines 21-29). However, in an alternate embodiment and described as well known in the art, Moroni teaches of using two way valves (FIG. 1: 63a) for enabling gas injection and discharge with regard to the intermediate chamber (page 8, lines 11-14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a general valve (FIG. 1: 63a; page 8, lines 11-14) so as to adjust the air density down as well as up (page 2, lines 6-15).
8 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al. (WO 2017157976 A1, herein after referred to as Moroni) in view of Wallentowitz et al. (DE 3942654 A1, herein after referred to as Wallentowitz).
Regarding claim 8 Moroni does not explicitly teach an actuator for moving the position of the movable portion, however Wallentowitz does teach an actuator (FIG. 2: 5) for moving the position of a movable portion (FIG. 2: 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the actuator and piston of Wallentowitz to pressurize and thus move the balloon (FIG. 3: 73a) of Moroni through the filling valve (FIG. 3: 73b) so as to fill the balloon in order for it to function as described (Moroni, page 6, lines 18-23). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al. (WO 2017157976 A1, herein after referred to as Moroni) in view of Nicholls (US 3854710 A). 
Regarding claim 10 Moroni does not explicitly teach that the position or size of the movable portion is changed stepwise however Nicholls does teach a movable portion which could be changed stepwise (FIG. 1: 5, movable stepwise by turning the handwheel 7 to certain angles i.e. only turning it intervals of 90 degrees). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively used the movable portion and control thereof taught by Nicholls so as to be able to adjust the air volume manually (Nicholls, column 1, lines 40-50).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
regarding claim 5 no prior art made of record teaches a suspension system with an intermediate unit having an oil chamber, a gas chamber, and an operated portion extending from the main body to an opposite side to the intermediate gas chamber and protruding outside the case. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach suspension systems of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        	
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616